             Case 2:20-cv-01310-RSM Document 7 Filed 10/26/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   WILLIAM HEATHCOTE, individually
     and on behalf of all others similarly
10   situated,                                            No. C20-01310-RSM
11                                      Plaintiff,        ORDER STRIKING CASE SCHEDULE
12          v.
13   GRANDE GAMES LIMITED,
14                                    Defendant.
15

16

17          This matter comes before the Court on Plaintiff’s ex parte Motion to Strike the case

18   schedule. Dkt. #6. Plaintiff filed this action on September 1, 2020 and claims he is in the process
19   of serving Defendant through the Hague Convention. Id. Given that service on Defendant has
20
     not yet been completed and is expected to take four to six months through the Hague Convention,
21
     Plaintiff seeks relief from the Court’s September 16, 2020 scheduling order. The Court finds
22
     that Plaintiff has demonstrated sufficient good cause warranting relief from the deadlines.
23

24          Accordingly, having reviewed Plaintiff’s Motion to Strike the Case Schedule, the Court

25   GRANTS Plaintiff’s motion, Dkt. #6, and ORDERS as follows:

26          1) The Case Schedule in this case is stricken;
27

      ORDER GRANTING MOTION TO STRIKE CASE
      SCHEDULE - 1
          Case 2:20-cv-01310-RSM Document 7 Filed 10/26/20 Page 2 of 2




 1       2) Plaintiffs shall report back to the Court on or before March 22, 2021
         , regarding
 2           service of the complaint on Defendant.
 3

 4       DATED this 26th day of October 2020.
 5

 6

 7

 8
                                              A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     ORDER GRANTING MOTION TO STRIKE CASE
     SCHEDULE - 2
